Citation Nr: 1709591	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.

2.  Service connection for a cerebrovascular accident (CVA).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel






INTRODUCTION

The appellant is the spouse of the Veteran, who served on active duty from August 1966 to August 1970.  VA has deemed the Veteran incompetent, and his spouse is his guardian and payee for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2008, the Board remanded the appeal for issuance of a Statement of the Case (SOC) regarding the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  This was accomplished and the appeal was returned to the Board for appellate consideration.  In March 2012, the Board remanded the appeal for issuance of a SOC regarding the issue of service connection for a CVA.  This was accomplished and the appeal has been returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A June 2010 VA Form 21-22 shows that the Veteran was represented by an attorney.  In April 2012, that representation was withdrawn by the attorney (representative); therefore, the appellant is unrepresented in this appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Entitlement to Specially Adapted Housing and Service Connection for a CVA

A remand is required in this case to ensure that a Travel Board hearing before a Veterans Law Judge (VLJ) is provided, as requested by the appellant.  On the April 2012 VA Form 9, the appellant indicated a desire to provide testimony before a VLJ seated at the RO (a Travel Board hearing) in connection with this appeal.  Because the appellant has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with this appeal, a remand to satisfy the hearing request is required.  As Travel Board hearings are scheduled by the RO, the issues on appeal should be returned to the RO to arrange for such a hearing unless the appellant affirmatively indicates otherwise.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




